THOMAS, J.
This is a bill for divorce on the general grounds of abandonment. From the decree granting the divorce the appeal is taken.
*552.Under the authority of Brown v. Brown, 178 Ala. 121, 59 South. 48, the record does not show a voluntary abandonment of the husband by the wife. There is disclosed a case of domestic infelicity between complainant and respondent (respectively, appellee and appellant here), respondent being the second wife of complainant, and complainant being the father of children by the first wife; but the willingness of the respondent wife to live with the complainant husband, if only he would provide for her such a humble home as that from whence he moved to the “Carr wile house,” is shown by the evidence. To make a case of abandonment such as will authorize a divorce, there must be a final departure, without the consent of the other party, without sufficient reason therefor, and without the intention to return.—Jones v. Jones, 95 Ala. 443, 11 South. 11, 18 L. R. A. 95; Dabbs v. Dabbs, 196 Ala. 164, 71 South. 696; Gobel v. State, 15 Ala. App. 178, 72 South. 756; 14 Cyc. 611, and authorities there collected.
It is not necessary that we discuss the evidence; it is sufficient to say that it’ has been read at length by this court,, and carefully considered, and that it is the opinion of the court that the decree of the chancellor should be reversed. A decree will be here rendered reversing the decree of the chancellor, denying all the relief prayed in complainant’s bill, and dismissing the bill of complainant. And appellee is taxed with all the costs in this court and in the lower court.
Reversed and rendered.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.